DETAILED ACTION
This office action is in response to the reply filed on 05/24/2022.
Claims 1-20 are pending in the application and have been examined.

Allowable Subject Matter
Claims 1-20 are allowed. Claim 1 recites the limitation "the memory circuit includes" … "a valid register coupled to the memory interface and to the processor and configured to: store a set of valid indicators; and provide a first valid indicator of the set of valid indicators to the processor, wherein the first valid indicator is associated with a first portion of the data stream and indicates whether the first portion is valid." The closest prior art does not disclose a valid register in a memory circuit external to the processor that provides the claimed valid data to a processor as claimed. Claim 12 recites the limitation " the first valid indicator indicates whether the first portion of the data stream includes a data element of the set of data elements." The closest prior art does not disclose valid indicators that indicate whether a data stream includes certain specific data elements. The claims are therefore allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183